THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

M|CHAEL G. MART|N,

Plaintiff, :
v. : 3:15-CV-1620
(JUDGE MAR|AN|)
THOMAS J. F|NLEY, et al.,
Defendants.
ORDER

AND NOW, THlS §Q@ DAY OF APR|L, 2019, upon consideration of Plaintiff
Martin’s Motion for Reconsideration of the Court’s October 12, 2018 Ruling on lssue
Preclusion (Doc. 150), the parties’ briefing (Doc. 150-1, Doc. 153, Doc. 154), and the
representations made to the Court by the parties during the April 2, 2019 teleconference,
and for the reasons set forth in the accompanying Memorandum Opinion,1 lT lS HEREBY
ORDERED THAT the l\/lotion for Reconsideration is GRANTED AS FOLLOWS:

1. The Court will permit testimony at trial regarding the issue of whether Defendant

Albanese, after his valid appointment to the Med-Dev Board on January 16, 2014,

remained a member of the Med-Dev Board from January 16, 2014 to April 19, 2014.

 

1 The purpose of the Aprii 2, 2019 teleconference was to clarify the parameters of Plaintiff Martin’s request
for reconsideration and to obtain additional information on the nature and scope of the June 2015 Delaware
Chancery Court proceedings and the discovery undertaken in that case. Participating on the April 2
teleconference on behalf of Plaintiff Martin was Kevin Berry. Participating on behalf of Defendant A|banese
was Tim Hinton. Pro se Defendant Finley also participated on the ca||.

 

2. As Plaintiff Martin confirmed to the Court at the April 2, 2019 teleconference, Plaintiff
Martin previously conceded in the June 2015 Delaware Chancery Court action that
Defendant Albanese was validly appointed to the Med-Dev Board on January 16,
2014. Plaintiff Martin is not seeking to reopen this specific issue at the upcoming

trial in this Court. Therefore, Plaintiff Martin will not be permitted to introduce

 

testimony at trial to contest the previously decided issue that Defendant Albanese

was validly appointed to the l\/led-Dev Board on January 16, 2014.

    

 

Fobert o.m
United States District Judge

 

 

